Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 03/09/20201 have been fully considered but they are not persuasive. The applicant argues that Quinn does not disclose “…the cover having at least one securing coupler extending from a lower surface of the cover, wherein the at least one securing coupler has an exposed bottom edge; and at least one impact-absorbing bumper disposed between the pressure relief device and the exposed bottom edge of the at least one securing coupler…”. The examiner respectfully disagrees. The annotated Fig. below shows the bottom edge of the securing coupler. Additionally, “between” is defined as “[t]he proper word expressing the local relation of a point to two other points in opposite directions from it (i.e. if a point has two other points on opposite sides of it, it is said to be between them): In the space which separates two points; in the direct line which joins two points; hence, in any line of communication which passes from one point, place, or object, to another”1. In this regard as long as a line can be drawn that connects the exposed bottom edge of the securing coupler, the impact absorbing bumper, and the cover such that the impact absorbing bumper is between the bottom edge and the cover. Such a line is shown in the annotated Fig. below.

    PNG
    media_image1.png
    416
    775
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the exposed bottom surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Proper antecedent basis is provided for “the exposed bottom edge”.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated Quinn et. al (US 6,866,576 B2).
With respect to claim 1 Quinn discloses a pressure relief assembly comprising:
a pressure relief device [reference character 12 in Fig. 2] including a housing [reference character 18 in Fig. 2] that defines at least one air passage chamber, and at least one flap [reference character 40 in Fig. 2] secured within the at least one air passage chamber, wherein the pressure relief device is configured to securely couple to a component;
a cover [reference character 14 in Fig. 2] secured to the pressure relief device the cover having at least one securing coupler [reference characters 112 and 114 in Fig. 3] extending from a lower surface of the cover, wherein the at least one securing coupler has an exposed bottom edge; and
at least one impact-absorbing bumper [reference characters 42 and 44 in Fig. 2] disposed between the pressure relief device and the exposed bottom edge of the at least one securing coupler of the cover when the cover is secured to the pressure relief device, wherein the at least one impact-absorbing bumper is configured to dampen impact energy and reduce undesirable noise [see annotated Fig. 6 below].
     
    PNG
    media_image1.png
    416
    775
    media_image1.png
    Greyscale


With respect to claim 2 Quinn discloses that the at least one impact absorbing damper is formed on the pressure relief device [see Fig. 2].
With respect to claim 4 Quinn discloses that the pressure relief device comprises at least one retainer [reference character 56 in Fig. 2], wherein the cover is secured to the pressure relief device via the at least one securing coupler securing to the at least one retainer.
With respect to claim 5 Quinn discloses that the at least one impact absorbing bumper is compressively sandwiched between the pressure relief device and the exposed bottom edge of the at least one securing coupler [see Fig. 2].
With respect to claim 6 Quinn discloses that at least a portion of the at least one impact-absorbing bumper extends from a rim of the pressure relief device.   
With respect to claim 7 Quinn discloses that the at least one impact absorbing bumper is within a retaining chamber [reference character 110 in Fig. 4] of the at least one retainer.
With respect to claim 9 Quinn discloses that the at least one securing coupler is snapably secured to the at least one retainer [see Fig. 1].
With respect to claim 10 Quinn discloses that the at least one impact absorbing bumper comprises a raised dampening body. The examiner noes that the impact absorbing bumpers are raised from the pressure relief valve and would inherently provide some dampening upon impact in part to the material properties of the bumper.
With respect to claim 11 Quinn discloses the raised dampening body is a straight linear body [see Fig. 2].
With respect to claim 12 Quinn discloses that the raised dampening body is L-shaped [see annotated Fig. 2, below, the body is interpreted as being formed from 2 L-shaped pieces].

            
    
    PNG
    media_image2.png
    463
    702
    media_image2.png
    Greyscale

Claim(s) 14-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated Quinn et. al (US 6,866,576 B2).
With respect to claim 14 Quinn discloses a pressure relief device [reference character 12 in Fig. 2]  including a housing [reference character 18 in Fig. 2] that defines air passage chambers, and flaps [reference character 40 in Fig. 2] secured within the air passage chambers, wherein the pressure relief device is configured to securely couple to a component;
a cover [reference character 14 in Fig. 2] that is configured to be secured to the pressure relief device the cover having at least one securing coupler [reference characters 112 and 114 in Fig. 3] extending from a lower surface of the cover, wherein the at least one securing coupler has an exposed bottom edge; and
and impact-absorbing bumpers [reference characters 42 and 44 in Fig. 2] secured to a perimeter rim [reference character 36 in Fig. 2] of the pressure relief device, wherein the impact-absorbing bumpers are compressed into the perimeter rim by the exposed bottom edge of the cover when the cover is secured to the pressure relief device, wherein the impact absorbing bumpers are configured to dampen impact energy and reduce undesirable noise.

    PNG
    media_image1.png
    416
    775
    media_image1.png
    Greyscale

With respect to claim 15 Quinn discloses that the pressure relief device comprises at least one retainers [reference character 56 in Fig. 2], wherein the cover is secured to the pressure relief device via the at least one securing couplers securing to the at least one retainers.
With respect to claim 17 Quinn discloses that two impact-absorbing bumpers is compressed between the exposed bottom edge and the perimeter rim of the pressure relief device when the cover is secured to the pressure relief device [see Fig. 4].
With respect to claim 18 Quinn discloses that the at least one securing coupler snapably secures to the at least one retainer [see Fig. 1].
With respect to claim 19 Quinn discloses that each of the impact absorbing bumpers comprises a raised dampening body. The examiner noes that the impact absorbing bumpers are raised from the pressure relief valve and would inherently provide some dampening upon impact in part to the material properties of the bumper.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et. al (US 6,866,576 B2).
With respect to claim 3 Quinn does not disclose that the impact absorbing bumpers are formed from an elastomeric material. However, In the same field of exterior body vents it would have been obvious to one skilled in the art at the time of the invention to modify the impact absorbing bumpers by forming them from an elastomeric material since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since elastomeric materials are a commonplace in the automotive industry, the designation of a specific material does nothing to enhance the patentability of a design.

Allowable Subject Matter

Claim 20 is allowed.

Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
    

    
        1 "between, prep., adv., and n." OED Online. Oxford University Press, June 2021. Web. 1 June 2021.